                      2:18-mj-07172-EIL # 1
AO !06 (Rev. 04/10) Application for a Search Warrant
                                                                  Page 1 of 17                                                                   E-FILED
                                                                                               Wednesday, 14 November, 2018 03:57:15 PM
                                                                                                             Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Central District of Illinois

                In the Matter of the Search of                            )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)                     )              Case No. 18
    618 County Road 100 E., Ivesdale, Illinois 61851                      )
                                                                          )
                                                                          )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJWertY. (Q be, searched and give its location):
  ::,ee Attacnment A.


located in the      ---
                             Central                District of               Illinois                 , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
               ~ evidence of a crime;
               ~ contraband, fruits of crime, or other items illegally possessed;
                  cfi property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
           Code Section                                                          Offense Description
        21 U.S.C. § 841(a)(1)                        Distribution of methamphetamine


         The application is based on these facts:
        See affidavit of DEA Special Agent Martin Santoyo


              ~ Continued on the attached sheet.
              0 Delayed notice of_      days (give exact ending date if more than 30 days:                                      ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the atached sheet.
                                                                   s/MARTIN SANTOYO



                                                                                            MartinSantoyo,DEASpecial Agent __ _
                                                                                                       Printed name and title

Sworn to before me and signed in my presence ..                                s/ERIC I. LONG


Date:     .   r(f'1 /a.:o!._}f'_~                                                                        Judge's signature

City and state: _Urbana, IL                                                       __Eric:L Long, Uni~dStates Magistrate Judge _
                                                                                                       Printed name and title
        2:18-mj-07172-EIL # 1    Page 2 of 17



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                            URBANA DIVISION

IN THE MATTER OF THE SEARCH
OF
                                                     /8 -!Y\ :S-;1 I 7 ·)-
                                          case No. _ _ _ _ _ _ _ __

618 County Road 100 E., Ivesdale,
Illinois 61851

                        AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT

I, Martin Santoyo, being first duly sworn, hereby depose and state as follows:

            1.    I am a Special Agent with the Drug Enforcement

      Administration, and have been since September 2016. I am currently

      assigned to the Springfield Resident Office ("SRO"), Springfield, Illinois, in

      an enforcement group investigating violations under Titles 18 and 21 of

      the United States Code. Prior to my employment with the DEA, I was

      employed as a Legal Investigator with the Will County Public Defender's

      Office in Joliet, Illinois, for approximately 3 years. I attended the DEA

      Basic Agent training in Quantico, Virginia. During that period, I was

      trained in the investigation of controlled substances under federal law,

      including but not limited to drug identification, writing reports, court

      testimony, tactical operations and defensive tactics, evidence collection,

      and undercover operations.


            2.     The information contained in this affidavit is based upon my

      personal knowledge of this investigation, and upon information provided

      by other law enforcement personnel. This affidavit does not contain all of
  2:18-mj-07172-EIL # 1     Page 3 of 17



the facts known to agents, only those believed to be necessary to

establish probable cause.

      3.    This affidavit is submitted in support of an application for a

warrant to search the entire premises, including the detached garage and

any outbuildings on the property, located at 618 County Road 100 E.,

Ivesdale, Illinois 61851 (hereinafter "SUBJECT PREMISES"), which is

more particularly described in Attachment A and Attachment B.

Specifically, the probable cause section details information that this

address contains evidence of violations of Title 21, United States Code,

Sections 84l(a)(l) and (b)(l)(A).


      4.     Based upon the following information there is probable

cause to believe that located within the SUBJECT PREMISES there is

currently evidence, fruits, and instrumentalities of illegal drug trafficking

and/ or money laundering, including:

             a.    Illegal controlled substances;

             b.    Substantial amounts of currency; possibly contained

             in safes, lock-boxes or other security containers;

             c.    Books, receipts, notes, ledgers, cellular telephones,

      computer or electronic organizer files, or other records in any form

      evidencing the ordering, purchase, receipt, sale, or distribution of

      controlled substances and/ or currency collected from controlled

      substance transactions, including present or past debts owed to or

      from other persons;

                                    2
2:18-mj-07172-EIL # 1    Page 4 of 17



         d.     Financial records and other items relating to

   obtaining, transferring, depositing, withdrawing, converting, or

   storing large amounts of currency, or spending large sums of

   money in cash or other forms, including, but not limited to, such

   items and records as jewelry, precious gems, safe deposit box keys,

   money wrappers, invoices, sales receipts, receipts relating to the

   purchase of financial instruments and the transfer of funds,

   records of real estate transactions, statements of account, deposit

   slips, money orders and cashier's checks and related receipts,

   canceled checks, check registers, passbooks, other records from

   financial institutions, ledgers, financial statements, stock

   certificates, bonds, other financial instruments, credit card

   records, and vehicle ti ties;

         e.     Books, notes, or other records containing personal

   notations of names, addresses, telephone numbers, currency

   notations, insurance information or other information related to

   the distribution of controlled substances or monetary transactions;

         f.     Tickets, car rental receipts, schedules, notes, or other

   records evidencing travel outside the immediate municipal area;

         g.     Photographs of other persons, property, currency or

   controlled substances constituting evidence of associations

   between persons participating in controlled substance trafficking;



                                   3
  2:18-mj-07172-EIL # 1     Page 5 of 17



               h.   Records evidencing occupancy or ownership of the

     premises described above, including, but not limited to, utility and

     telephone bills, mail envelopes, or addressed correspondence; and,

               1.   Telephone records, bills and receipts of purchase;

            J.      Computers, computer hardware or software, computer

     printers, computer storage devices, computer peripheral devices

     that allow users to enter or retrieve data from storage devices, all

     magnetic storage devices as well as the central processing unit

      (CPU);

               k.   Cellular telephones and cellular telephone content;

               1.   Firearms and ammunition;

               m.   Paraphernalia for weighing, diluting, packaging, and

      distributing illegal controlled substances including, but not limited

      to, scales, plastic bags with missing corners, grinders, sifters, and

      diluting agents.

                               PROBABLE CAUSE

      5.       In January of 2018, the DEA SRO acquired a Confidential

Source (hereinafter "CS") who had been arrested, but not formally

charged, for possessing/ transporting methamphetamine and heroin. The

CS cooperated with authorities in an effort to see reduced charges for

that conduct. The CS was not formally charged, and now continues to

work for DEA SRO for monetary reasons. The CS is controlled by the


                                   4
  2:18-mj-07172-EIL # 1      Page 6 of 17



DEA. The CS has provided reliable information during this and other

investigations in the Champaign and Vermilion Counties, Illinois area.

The CS has several prior felony drug trafficking and firearm possession

convictions.

      6.       In October of 2018, the CS indicated an individual named

"Neil" was involved in the illegal distribution of "ice" methamphetamine

in Champaign County, Illinois. The CS provided an address for "Neil" as

"618 N. 100 E." in Champaign County, Illinois. The CS indicated "Neil"

sells an ounce of methamphetamine for $850. The CS indicated "Neil" to

possibly be "Neil Quick" or "Neil Quicks".

      7.       On October 14, 2018, I debriefed the CS. I provided the CS

with an Illinois Secretary of State Image of Neil QUICK (M/W DOB:

07/27/1973) with identifiers hidden. The CS positively identified the

photo image as who the CS knows to be "Neil". It should be noted that

Illinois Secretary of State Records for QUICK indicate an address of 618

County Road 100 E., Ivesdale, Illinois 61851 (SUBJECT PREMISES).

      8.       After receiving the CS's information, we attempted to test

this information by using the source to record phone calls/text messages

with QUICK. The goal of this operation was to arrange a controlled

purchase of methamphetamine.

      9.       On October 30, 2018, DEA SRO in conjunction with the

Champaign Street Crimes Task Force (CSCTF) formulated a plan to

utilize DEA CS to purchase purported methamphetamine from QUICK,


                                    5
  2:18-mj-07172-EIL # 1   Page 7 of 17



utilizing $2,400 DEA Official Advanced Funds (OAF) in Champaign

County, Illinois.

      10.    At approximately 3: 13 p.m., agents met with the CS at the

Pre-Arranged Location (PAL) in anticipation of the controlled purchase of

purported methamphetamine from QUICK. The CS and CS's vehicle were

searched for contraband with negative results. The CS was provided with

$2,600 DEA OAF, and audio/video recording equipment was utilized

during this operation. The CS had arranged the transaction by placing

recorded calls/texts to QUICK (identified by.CS).

      11.    At approximately 3:57 p.m., surveillance units observed the

CS's vehicle arrive at the SUBJECT PREMISES. Moments later,

surveillance units observed the CS exit the CS's vehicle. At approximately

4:06 p.m., surveillance units observed the CS's vehicle departing the

SUBJECT PREMISES. Agents followed the CS back to the PAL.

      12.    At approximately 4:19 p.m., the CS arrived at the PAL.

Agents turned off the audio/video recording devices. I retrieved a clear

plastic baggie containing purported methamphetamine from the CS's

vehicle and the CS returned $200 in DEA OAF. The CS and CS's vehicle

were searched for contraband with negative results.

       13.   At approximately 4:23 p.m., agents debriefed the CS. The CS

advised that once he/she arrived at the SUBJECT PREMISES, the CS

walked inside and conducted the drug transaction with QUICK in the

kitchen of the residence. The CS reported he/ she provided QUICK with


                                  6
   2:18-mj-07172-EIL # 1   Page 8 of 17



the $2,400 and QUICK provided the CS with a clear plastic baggie

containing purported methamphetamine. Agents later reviewed the

audio/video recording, which was consistent with what the CS reported.

      14.   The suspected methamphetamine was field-tested by DEA

SA Santoyo, which field-tested positive for the presence of

methamphetamine. The exhibit is currently at the DEA North Central

Laboratory pending further analysis.

      15.   On November 8, 2018, DEA SRO in conjunction with the

Champaign Street Crimes Task Force (CSCTF) formulated a plan to

utilize DEA CS to purchase purported methamphetamine from QUICK,

utilizing $1,600 DEA Official Advanced Funds (OAF) in Champaign

County, Illinois. The CS had arranged the transaction by placing

recorded calls/texts to QUICK.

      16.   At approximately 2:00 p.m., agents met with the CS at the

PAL. The CS and CS's vehicle were searched for contraband with negative

results. The CS was provided with $1,600 DEA OAF.

      17.   At approximately 3:06 p.m., agents observed the CS's vehicle

arrive at the SUBJECT PREMISES. Agents observed the CS's vehicle to

be parked on the east side of the SUBJECT PREMISES. At approximately

3: 17 p.m., agents observed the CS walking out of the SUBJECT

PREMISES. Agents followed the CS back to the PAL.

      18.   At approximately 3:32 p.m., the CS arrived back at the PAL

with agents. I obtained a clear plastic baggie containing purported


                                  7
   2:18-mj-07172-EIL # 1     Page 9 of 17



methamphetamine from the CS vehicle. The CS and CS's vehicle were

searched for contraband with negative results. Moments later, agents

debriefed the CS. The CS stated he/she conducted the drug transaction

with QUICK inside the residence (SUBJECT PREMISES). The CS reported

providing QUICK with the $1,600, and QUICK providing the CS a clear

plastic baggie containing purported methamphetamine. Agents later

reviewed the audio/video recording, which was consistent with what the

CS reported.

      19.   The suspected methamphetamine was field-tested by DEA

SA Santoyo, which field-tested positive for the presence of

methamphetamine. The exhibit is currently at the DEA North Central

Laboratory, analysis pending.


                                  CONCLUSION


      20.      Because this investigation is ongoing and its success would

be jeopardized if its contents of this Affidavit were made public at this

time, I am requesting that this Affidavit and the accompanying search

warrant documents be sealed until further court order.

      21.      Based upon my training and experience in investigating

illegal drug trafficking organizations, including their financial operations,

my discussions with other law enforcement agents, and during

investigative interviews and my participation in the execution of other

search warrants, I know:


                                    8
2:18-mj-07172-EIL # 1   Page 10 of 17



     a. Persons and organizations illegally trafficking in controlled

        substances generally have large amounts of currency on

        hand in a location to which they have ready access and

        which they believe to be secure, since the illegal nature of

        drug transactions causes them to almost always be

        conducted in cash.

     b. Persons and organizations trafficking illegally in controlled

        substances usually maintain books, receipts, notes, ledgers,

        or other forms of records relating to the ordering, purchase,

        receipt sale, or distribution of controlled substances. Drug

        traffickers commonly obtain and/ or distribute controlled

        substance on a "front" (consignment) basis, and must keep

        track of money owed by and to them. Records of those and

        other transactions are typically maintained in locations to

        which the drug traffickers have ready access and which they

         believe to be secure.

      c. The large amount of currency involved in and derived from

         illegal drug trafficking commonly leads to a variety of

         financial transactions relating to obtaining, transferring,

         depositing, withdrawing, converting, or storing large

         amounts of currency, and spending large sums of money in

         cash and other forms. It is common for drug traffickers to

         maintain records, receipts, and other evidence of such


                                 9
2:18-mj-07172-EIL # 1   Page 11 of 17



        expenditures and financial activities, including such items

        such as jewelry, precious gems, safe deposit box keys, and

        money wrappers, as well as invoices, sales receipts, receipts

        relating to the purchase of financial instruments and the

        transfer of funds, records of real estate transactions,

        statements of account, deposit slips, money orders and

        cashier's checks and related receipts, canceled checks, check

        registers, other records from financial institutions, ledgers,

        financial statements, stock certificates, bonds, other

        financial instruments, credit card records, and similar

        receipts and records.

     d. Because large expenditures of cash by someone with no

        apparent legitimate source for that much currency can

         arouse suspicions and lead to reports to and investigations

        by law enforcement agencies, drug traffickers commonly

         engage in various financial transactions designed to disguise

         the source of their drug money or to convert it into some

         apparently legitimate asset or form of income so it can be

         spent or transferred without attracting the attention of law

         enforcement authorities, which is commonly referred to as

         "money laundering." Records of such financial transactions

         are typically retained by the traffickers and include invoices,

         sales receipts, receipts relating to the purchase of financial


                                10
2:18-mj-07172-EIL # 1     Page 12 of 17



           instruments and the transfer of funds, records of real estate

           transactions, statements of account deposit slips, money

           orders and cashier's checks and related receipts, canceled

           checks, check registers, other records from financial

           institutions, ledgers, financial statements, stock certificates,

           bonds, other financial instruments, credit card records, and

           similar receipts and records.

     e. As part of such money laundering activities, illegal drug

           traffickers often purchase and/ or title their assets in

           fictitious names or aliases, or in the names of relatives,

           associates, or business entities to avoid detection of those

           assets and their true ownership by the government and law

           enforcement agencies, Even though such assets are in

           names other than the drug traffickers actually own and

           continue to use these assets, and exercise dominion and

           control over them. Therefore, the records and receipts

           described above are often in the names of nominees.

      f.   Persons and organizations illegally trafficking in controlled

           substances usually maintain books, notes, or other records

           containing personal notations of names, addresses, and/ or

           telephone numbers of their drug customers, suppliers,

           distributors, couriers, and other criminal associates.




                                 11
   2:18-mj-07172-EIL # 1     Page 13 of 17



         g. Persons involved in illegal drug trafficking very often travel to

              other locations to meet with suppliers, other drug

              distributors, associates, or customers, and subsequently

              retain records of that travel such as receipts for expenditures

              such as the purchase of fuel at service stations or meals,

              copies of tickets or receipts for public transportation,

              transportation or travel schedules, car rental agreements

              and receipts, and other notes.

         h. Persons involved in illegal drug trafficking often take or keep

              photographs of their drug associates, property, or drug

              product. Those photographs are usually maintained at their

              residences or places of drug business.

         1.   Persons involved in illegal drug trafficking usually

              maintained the substantial amounts of currency, other

              assets, and various types of records described above in

              secure locations to which they have ready access and over

              which they have control, directly or through others, such as

              their homes. This methamphetamine distribution

              investigation has established that QUICK resides at 618

              County Road 100 E., Ivesdale, Illinois 61851.

      22.     I respectfully submit this affidavit establishes probable cause

for a Search Warrant for the residence located at 618 County Road 100

E., Ivesdale, Illinois 61851.

                                    12
2:18-mj-07172-EIL # 1    Page 14 of 17



  Further, affiant sayeth not.

                                s/MARTIN SANTOYO



                                Martin Santoyo, Special Agent
                                Drug Enforcement Administration


  Sworn to befor:2m this
      {;/.                  I
  _l.'f_ day of     o.,,,..Jq...,.-    , 201?
 s/ERIC I. LONG



   HONORABLrifERIC I. LONG
   United States Magistrate Judge
   Central District of Illinois




                                      13
          2:18-mj-07172-EIL # 1         Page 15 of 17



                                      ATTACHMENT A

The SUBJECT PREMISES is described as a single story trailer house clad in tan siding and

red/brown in color shingles, located at 618 County Road 100 E., Ivesdale, Illinois 61851. The

main entrance of the SUBJECT PREMISES faces the south with a secondary entrance facing the

east. There is also a detached garage to the east of the SUBJECT PREMISES. The numbers "618

I 00 E" are affixed to a post near the mailbox on the west side of the property near the driveway

of the residence by the road. The SUBJECT PREMISES contains multiple out buildings. The

property also has the approximate Global Positioning System (GPS) coordinates of 39.970068, -

88.444108.




                                                14
2:18-mj-07172-EIL # 1   Page 16 of 17




                        ATTACHMENT B




                               15
2:18-mj-07172-EIL # 1   Page 17 of 17




                               16
